Citation Nr: 0702938	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for diabetes, to 
include as secondary to hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claims of 
entitlement to service connection for hepatitis and diabetes.  
The veteran perfected a timely appeal of these determinations 
to the Board.

The issue of entitlement to service connection for diabetes 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence is against a showing that the veteran 
has hepatitis.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hepatitis are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in April 2005, August 2005 and March 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims for 
service connection, including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded, as well as the type of evidence VA would assist him 
in obtaining.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   The veteran was also informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and was advised of the basic law and regulations governing 
the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of post-service medical treatment 
reports, a VA examination, and statements submitted by the 
veteran, and his family and friends, in support of his 
claims. In this regard, the Board notes that, despite 
diligent efforts, the appellant's service medical records 
could not be obtained from the National Personnel Records 
Center (NPRC) because they were apparently destroyed in the 
1973 fire at that facility.  The Board also notes that the RO 
assisted the veteran in searching the archives from 1957 for 
records from the Army Hospital at fort Leonard Wood, MO, as 
well as for personnel and medical records that may have been 
missed.  As a result, additional records were associated with 
the veteran's file, including service personnel records and 
records indicating that the veteran was hospitalized in 
service.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for hepatitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
Veterans Benefits Administration Manual M21-1, part VI, 
(Manual) paragraph 7.25(b).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for hepatitis.  

The evidence in this case consists of service records 
indicating that the veteran was hospitalized in service.  The 
veteran also submitted lay statements from himself, and his 
friends and family, also testifying to the veteran's 
hospitalization in service and that this hospitalization was 
for hepatitis.  The veteran separation examination, dated in 
January 1959, indicated that the veteran was normal in all 
respects.   

In order to determine whether the veteran has hepatitis and 
if so, whether this condition had its origin in service, the 
veteran was afforded a VA examination in October 2005.  The 
examiner indicated that the veteran's claims file was 
reviewed in connection with the examination and veteran's 
medical history was noted.  The examiner indicated that the 
veteran had a history of cholecystitis leading to a 
cholecystectomy.  The examiner noted that the normal standard 
of care in such an instance would have included liver 
function testing, often including hepatitis evaluations, and 
indicated that apparently this was negative at that time.  
The examiner also indicated that liver function tests for the 
veteran in connection with the VA examination were normal and 
that testing revealed negative antibodies for hepatitis C and 
negative antigens for Hepatitis B.  The veteran was diagnosed 
with normal liver function.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file contains some 
indication that the veteran had hepatitis in service, the VA 
examiner, that examined the veteran and his claims file in 
connection with the claim, diagnosed the veteran with normal 
liver function.  The veteran was also indicated to have no 
hepatitis C antibodies or hepatitis B antigens.  The 
veteran's claims file, therefore, does not support a finding 
that the veteran currently has hepatitis.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so 
finding, the Board does not question the sincerity of the 
veteran, or his family or friends, that he has hepatitis due 
to his service.  The Board notes, however, that lay persons 
are not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).   


ORDER

Service connection for hepatitis is denied


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's diabetes claim must be remanded for 
further action.

In this case, the veteran has been diagnosed as having adult 
onset diabetes.  The veteran's claims file indicates that the 
veteran's diabetes had its onset when he was age 35, 
approximately 15 years after his military service.  The 
veteran also testified that he was hospitalized in service 
for hepatitis.  This apparently resolved, as the veteran's 
separation examination indicated that the veteran was normal 
in all respects upon service separation, and the veteran's 
medical records do not indicate that the veteran currently 
has hepatitis.  

Nevertheless, the veteran contends that his current diabetes 
is the result of his service, to include a bout of hepatitis 
in service.  To this end, the veteran submitted the statement 
of a private physician dated in December 2004 indicating a 
link between hepatitis in service and the veteran's current 
diabetes.  

In order to determine whether the veteran's diabetes is 
related to his service, the veteran was afforded a VA 
examination in October 2005.  The examiner was asked to 
indicate the likelyhood that the veteran had an in-service 
hepatitis infection and, if so, whether his current diabetes 
is the result of that late 1950s hepatitis infection.  The 
examiner reviewed the veteran's claims file and concluded 
that the veteran's diabetes had its onset at age 35, some 15 
years after service.  He then examined the veteran and 
diagnosed adult onset diabetes.  The examiner, however, did 
not answer the questions posed regarding hepatitis in service 
or whether the veteran's diabetes is the result of any such 
hepatitis in service.  

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the October 2005 examination report (or a suitable 
substitute if this examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
diabetes is related to or had its onset during service or 
within one year of service, to include as a result of any in-
service hepatitis infection.  If the October 2005 VA examiner 
is unavailable, the RO should, as appropriate, consider 
affording the veteran an additional full VA examination in 
connection with his claim.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for diabetes 
since service.  The veteran should also 
be invited to submit any additional 
evidence in his possession that may be 
relevant to his claim.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
October 2005 VA examination report for 
the purpose of preparing an addendum that 
addresses whether the veteran's diabetes 
is related to or had its onset during 
service or within one year of service, to 
include as a result of any in-service 
hepatitis infection the veteran may have 
had.  The addendum should discuss the 
findings in the December 2004 statement 
by B. Slater, D.O.  If the October 2005 
VA examiner is unavailable, the RO 
should, as appropriate, consider 
affording the veteran an additional full 
VA examination in connection with his 
claim.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any diabetes found to be present.  In 
addition, the examiner should also offer 
an opinion regarding whether the 
veteran's diabetes had its onset in 
service or within one year of service.  
The examiner should also specifically 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
had an in-service hepatitis infection 
and, if so, whether the veteran's current 
diabetes is the result of this infection.  
In this regard, the examiner should 
comment on the report of the December 
2004 statement by B. Slater, D.O. 
indicating a link between an in-service 
hepatitis infection and the veteran's 
current diabetes.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


